United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
A.S., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Spokane, WA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 07-2146
Issued: March 21, 2008

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
COLLEEN DUFFY KIKO, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On August 20, 2007 appellant filed a timely appeal from the June 13, 2007 merit decision of
the Office of Workers’ Compensation Programs’ hearing representative, who affirmed the
termination of her monetary compensation. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the
Board has jurisdiction to review the merits of this termination.
ISSUES
The issues are: (1) whether the Office properly terminated appellant’s monetary
compensation on the grounds that she refused an offer of suitable work; and (2) whether the
Office properly denied her request for subpoenas.

FACTUAL HISTORY
On September 26, 2005 appellant, then a 54-year-old rural carrier, filed an occupational
disease claim alleging that she was exposed to repetitive arm motions, high mail volume and
stress as a result of her work duties. The Office assigned the claim case number 142043698, and
accepted the condition of right rotator cuff strain/tear.1
With the claim, appellant submitted documents relating to an emotional condition. In a
January 23, 2006 letter, the Office advised appellant that the documents pertaining to her
emotional condition were ongoing, had occurred prior to her September 18, 2005 work exposure
and did not pertain to her current claim. Appellant was advised that she should file a separate
claim if she felt her work environment was hazardous to her health. The Office returned such
documents without further action.
On December 30, 2005 Dr. Michael H. Kody, an orthopedic surgeon, released appellant
to light duty with no repetitive shoulder motions and a 10-pound lifting restriction. However, as
the employing establishment was unable to accommodate appellant, the Office compensated
appellant for all appropriate periods.
In a March 17, 2006 report, Dr. Terrence D. Rempel, a physician Board-certified in
occupational medicine, released appellant to work with the following restrictions: “She can lift
continuous right arm 5 pounds, both arms 10 pounds and intermittently right arm 10 pounds,
both arms 20 pounds. Lifting restriction is with the right arm below chest level only.… Push
and pull on the right side would be 10 minutes continuous, two hours intermittent. [Appellant]
should not be working above shoulder level on the right side…. She should not case mail above
chest level on the right side and is not to reach above chest level with weight on the right side.”
On April 17, 2006 Dr. Rempel made the restrictions permanent.
On April 3, 2006 the employing establishment offered appellant a position as a limitedduty rural clerk. The position required her to deliver express and priority mail weighing between
5 to 10 pounds, shred documents and review files for expired documents for no more than two
hours per day and use the telephone, file and address labels for approximately one hour per day.
Appellant would drive, walk, lift and carry approximately 5 to 10 pounds for no more than two
hours per day and sit, stand, bend and reach at a low level for approximately five to six hours per
day. In a May 19, 2006 letter, Dr. Rempel approved the job offer.
Appellant declined the position on May 22, 2006. She stated that her emotional state, due
to filing a civil lawsuit on December 22, 2005, regarding unacceptable conduct at the employing
establishment, left her with negative emotions towards the employing establishment.
1

This case was subsequently combined with case number 142000722. Under case number 142000722, the Office
accepted the condition of bursitis for a March 7, 2001 right shoulder condition and subsequently authorized an
April 24, 2002 rotator cuff tear surgery. On December 1, 2003 the Office awarded appellant a schedule award for a
three percent permanent impairment to her right arm. By decision dated March 3, 2006, the Office denied
appellant’s recurrence claim. However, since the March 3, 2006 decision is more than one year prior to the filing of
the current appeal with the Board, on August 20, 2007, the Board does not have jurisdiction over that decision. See
20 C.F.R. § 501.2(c) and 501.3.

2

In a May 30, 2006 letter, the Office advised appellant that the offered position was
suitable and the employing establishment confirmed that the position remained available to her.
The Office notified appellant of the penalty under 5 U.S.C. § 8106(c)(2) that an employee who
refused an offer of suitable work was not entitled to further compensation. The Office afforded
her 30 days to accept the offer or provide reasons for her refusal. No additional response was
received from appellant.
In a letter dated July 5, 2006, the Office informed appellant that her reasons for refusing
the position were unacceptable. The Office allotted her 15 days to accept the position or have
her compensation terminated.
Appellant did not accept the position. She submitted a May 16, 2006 letter to the
employing establishment regarding its investigation into her allegations of inappropriate conduct
and the filing of her civil lawsuit in that matter; an article entitled Brain Check; and a request for
a transfer.
A July 18, 2006 report from Rebecca Bohn, MA, a licensed mental health counselor
(LMHC) concerning appellant’s mental state was also submitted. She advised that appellant was
self-referred for stress and depression which she related to “verbal harassment beginning
approximately in 1996 by fellow employees.” Ms. Bohn stated, “As a result of the harassment,
[appellant] has refused to return to work due to fear of further psychological and physiological
stress.” She diagnosed post-traumatic stress disorder, depressive disorder NOS and strongly
recommended a transfer to a new location should appellant seek to return to employment.
By decision dated August 8, 2006, the Office terminated appellant’s compensation
effective the same date for refusing an offer of suitable work.
On August 27, 2006 appellant requested an oral hearing. In an October 15, 2006 letter,
he requested that certain postal employees appear to testify regarding the work environment at
the employing establishment. On April 11, 2007 the hearing representative denied this request
for subpoenas on the grounds that the evidence appellant wished to present could be obtained
without subpoenas being issued and was not relevant to the sanction decision pertaining to the
refusal of suitable employment. At the hearing, which was held April 16, 2007, appellant
appeared and testified. She stated that she did not accept the offered job as management and
coworkers knew about her past employment at a massage parlor, which caused her great stress
and she feared she would hurt someone if she went back to work. Appellant related that she was
going to file a claim for stress as early as 1999, but the union told her that a stress claim was hard
to prove. She noted that she had filed an Equal Employment Opportunity (EEO) complaint in
the matter, which was denied. Appellant submitted her statements dated August 31, 2006,
April 16 and 25, 2007; a copy of a textbook article pertaining to adrenal function; an undated
witness statement from Deborah La Chance, a neighbor, regarding her lost dog and appellant’s
actions; and a duplicate copy of Ms. Bohn’s July 18, 2006 report pertaining to appellant’s
emotional state.
In a decision dated June 13, 2007, the hearing representative affirmed the termination of
appellant’s monetary compensation. He found that Ms. Bohn was not a physician under the Act

3

and, thus, her report was of no probative value in establishing that appellant was medically
unable to perform the light-duty position offered by the employing establishment. The hearing
representative further found that no other medical evidence was submitted which supported that
appellant had an emotional condition as a consequence of the accepted work injury in this claim
or that she had any preexisting restrictions or limitations as a result of the emotional condition.
LEGAL PRECEDENT -- ISSUE 1
The Office has authority under section 8106(c)(2) of the Federal Employees’
Compensation Act to terminate compensation for any partially disabled employee who refuses or
neglects suitable work when it is offered.2 The Board has recognized that section 8106(c) serves
as a penalty provision as it may bar an employee’s entitlement to future compensation and, for
this reason, will be narrowly construed.3 Before compensation can be terminated the Office has
the burden of demonstrating that the employee can work, setting forth the specific restrictions, if
any, on the employee’s ability to work, and has the burden of establishing that a position has
been offered within the employee’s work restrictions, setting forth the specific job requirements
of the position. In other words, to justify termination of compensation under 5 U.S.C.
§ 8106(c)(2), the Office has the burden of showing that the work offered to and refused by
appellant was suitable.4
Office regulations provide that in determining what constitutes suitable work for a
particular disabled employee, the Office should consider the employee’s current physical
limitations, whether the work is available within the employee’s demonstrated commuting area,
the employee’s qualifications to perform such work and other relevant factors.5 It is well
established that the Office must consider preexisting and subsequently acquired conditions in the
evaluation of suitability of an offered position.6 The issue of whether an employee has the
physical ability to perform a modified position offered by the employing establishment is
primarily a medical question that must be resolved by the medical evidence.7
ANALYSIS -- ISSUE 1
The Office accepted that appellant sustained a right rotator cuff strain/tear as a result of
her employment duties. The Office terminated her monetary compensation effective August 8,
2006 based on her refusal of suitable work.
The clear weight of the medical evidence establishes that physically, based on her
accepted orthopedic conditions, appellant is capable of performing the duties of the offered
2

5 U.S.C. §§ 8101-8193, 8106(c).

3

Stephen A. Pasquale, 57 ECAB ___ (Docket No. 05-614, issued February 8, 2006).

4

M.L., 57 ECAB ___ (Docket No. 06-136, issued September 25, 2006).

5

20 C.F.R. § 10.500(b).

6

Richard P. Cortes, 56 ECAB 200 (2004).

7

Id.; Bryant F. Blackmon, 56 ECAB 752 (2005).

4

position. Dr. Rempel, appellant’s attending physician, released appellant to limited-duty work
on March 17, 2006 with restrictions, which he subsequently advised were permanent. The
employing establishment offered appellant a modified position based on those restrictions.
Dr. Rempel reviewed the modified position and approved the position on May 19, 2006. There
is no current medical evidence to the contrary. Thus, the Board finds that appellant’s effective
refusal of the offered employment is not justified based on physical or orthopedic grounds.
Appellant, however, consistently refused the offered employment based on her emotional
state. The evidence reflects that appellant’s emotional state arose prior to the injury in this case
and is ongoing. As previously noted, the Office must consider preexisting and subsequently
acquired conditions in the evaluation of suitability of an offered position.8 The only evidence of
record concerning a stress condition is a July 18, 2006 report from Ms. Bohn, MA, LMHC. To
be considered competent medical evidence, a medical report must be from a physician under the
Act.9 Section 8101(2) provides that a physician includes, surgeons, podiatrists, dentists, clinical
psychologists, optometrists, chiropractors and osteopathic practitioners within the scope of their
practice as defined by state law.10 A report may not be considered as probative medical evidence
if there is no indication that the person completing the report qualifies as a physician as defined
in 5 U.S.C. § 8101(2).11 A licensed mental health counselor is not a physician as defined by the
Act.12 Thus, the report from Ms. Bohn is not considered competent medical evidence and has no
probative value in establishing that appellant was medically unable to perform the offered
position. There is no current psychological or psychiatric opinion of record. Thus, the weight of
the medical evidence establishes that, at the time the job offer was made, appellant was capable
of performing the offered position.
The Office properly notified appellant of its finding that the offered position was suitable
and of the consequences for not accepting a suitable offer. The Office additionally confirmed
that the position remained available and allowed her 30 days in which to accept the position.
Appellant did not respond. In accord with established regulations, the Office provided appellant
an additional 15 days to accept the position prior to termination of compensation.13 Appellant
asserted that she could not work due to her emotional condition, which she claimed arose from
work-related events. The evidence of record indicates that appellant’s emotional condition
preexisted the current claim and was ongoing. However, she submitted no medical evidence
which found her to be totally disabled due to any emotional condition. While appellant also
submitted other evidence, such as material pertaining to her EEO complaint, articles pertaining
to stress, and an undated witness statement from Ms. La Chance, a neighbor, such evidence is
nonmedical in nature and is insufficient to show that the offered position was not medically
suitable.
8

Richard P. Cortes, supra note 6.

9

See James Robinson, Jr., 53 ECAB 417 (2002).

10

5 U.S.C. § 8101(2).

11

See Phillip L. Barnes, 55 ECAB 426 (2004).

12

5 U.S.C. § 8101(2).

13

See 20 C.F.R. § 10.516; Maggie L. Moore, 42 ECAB 484 (1991), reaff’d on recon., 43 ECAB 818 (1992).

5

The Board finds that the job offered was medically and vocationally suitable, and the
Office followed its procedures prior to termination of compensation. Accordingly, the Board
finds that the Office met its burden of proof to terminate compensation for wage loss effective
August 8, 2006.
LEGAL PRECEDENT -- ISSUE 2
Section 8126 of the Act provides that the Secretary of Labor, on any matter within her
jurisdiction under this subchapter, may issue subpoenas for and compel the attendance of
witnesses within a radius of 100 miles.14 Office regulations provide as follows:
A claimant may request a subpoena, but the decision to grant or deny such a
request is within the discretion of the hearing representative. The hearing
representative may issue subpoenas for the attendance and testimony of witnesses
and for the production of books, records, correspondence, papers or other relevant
documents. Subpoenas are issued for documents only if they are relevant and
cannot be obtained by other means and for witnesses only where oral testimony is
the best way to ascertain the facts.15
Abuse of discretion is generally shown through proof of manifest error, clearly
unreasonable exercise of judgment or actions taken which are contrary to both logic and probable
deductions from established facts and similar criteria. It is not enough to show merely that the
evidence could be construed so as to produce a contrary factual conclusion.16
ANALYSIS -- ISSUE 2
The Office hearing representative denied appellant’s request for subpoenas on the
grounds that such evidence could be obtained without subpoenas being issued and was not
relevant to the sanction decision pertaining to the refusal of suitable employment. The Board
notes that, while the Office must consider preexisting and subsequently acquired conditions in
the evaluation of suitability of an offered position, appellant did not adequately explain how the
testimony of these individuals was directly relevant and why there were no other means by
which this evidence could be obtained. Because appellant did not establish that oral testimony
was the best way to ascertain the facts, the Board finds no abuse of the hearing representative’s
discretion in this matter.

14

5 U.S.C. § 8126(1).

15

20 C.F.R. § 10.619. A decision to deny a subpoena can be appealed only as part of an appeal of any adverse
decision that results from the hearing. Id. § 10.619(c).
16

Dorothy Bernard, 37 ECAB 124 (1985).

6

CONCLUSION
The Board finds that the Office met its burden of proof in terminating appellant’s
disability compensation under 5 U.S.C. § 8106(c)(2) for refusal of suitable work. The Board
also finds that the Office hearing representative did not abuse his discretion in denying
appellant’s request for subpoenas.
ORDER
IT IS HEREBY ORDERED THAT the June 13, 2007 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: March 21, 2008
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

7

